--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of September
27, 2010, among Yayi International Inc., a Delaware corporation (the “Company”),
the investors listed on the Schedule of Investors attached hereto as Exhibit A
and identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”) and, with respect to certain sections hereof,
Euro Pacific Capital, Inc. (the “Placement Agent”).

WHEREAS, this Agreement has been entered into pursuant to the terms of the
Company’s Confidential Private Placement Memorandum, dated August 30, 2010
(together with any and all amendments and/or supplements thereto, the
“Memorandum”);

WHEREAS, subject to the terms and conditions set forth in this Agreement and in
reliance upon the applicable exemptions from securities registration under the
Securities Act (as defined below), the Company desires to issue and sell to each
Investor, and each Investor, severally and not jointly, desires to purchase from
the Company certain securities of the Company, as more fully described in this
Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1.
DEFINITIONS

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“2011 Annual Report” means the Annual Report of the Company for the fiscal year
ending March 31, 2011, as filed with the Commission on Form 10-K (or such other
form appropriate for such purpose as promulgated by the Commission).

“2012 Annual Report” means the Annual Report of the Company for the fiscal year
ending March 31, 2012, as filed with the Commission on Form 10-K (or such other
form appropriate for such purpose as promulgated by the Commission).

“Action” as to any Person, means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting such Person,
any of such Person’s Subsidiaries or any of such Person’s or such Subsidiaries’
respective properties, before or by any Governmental Body, arbitrator,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.

“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, the spouse of that Person and, if deceased or disabled, his
heirs, executors, or legal representatives, if applicable, or any trusts for the
benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified. As used in this definition, “control”
shall mean the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

--------------------------------------------------------------------------------

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or Tianjin, China are authorized or required by law or other governmental
action to close.

“Closing Escrow Agreement” means the Closing Escrow Agreement, dated as of the
date hereof, among the Company, the Placement Agent and the Escrow Agent
identified therein, in the form of Exhibit C hereto, as may be amended from time
to time.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company PRC Counsel” means Jincheng Tongda & Neal Law Firm.

“Company U.S. Counsel” means Pillsbury Winthrop Shaw Pittman LLP.

“Conversion Shares” means the shares of Common Stock into which the Notes may be
converted.

“Escrow Account” means the escrow account established by the Escrow Agent
pursuant to the Closing Escrow Agreement where funds representing the Investors’
aggregate Investment Amount shall be held pending the Closings.

“Escrow Agent” means Escrow, LLC.

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles.

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

2

--------------------------------------------------------------------------------

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Exhibit A.

“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.

“Investor” means any person who purchases Units in the Offering pursuant to this
Agreement.

“Legal Requirement” shall mean any federal state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (or under the authority of any
national securities exchange upon which the Common Stock is then listed or
traded). Reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.

“Lien” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” includes but is not limited to mechanics’,
materialmens’, warehousemens’ and carriers’ liens and other similar
encumbrances. For the purposes hereof, a Person shall be deemed to be the owner
of Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.

“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, the Make Good Pledgor, the Placement Agent,
and the escrow agent (the “Make Good Escrow Agent”) identified therein, in the
form of Exhibit D hereto.

3

--------------------------------------------------------------------------------

“Make Good Pledgor” means Global Rock Stone Industrial Ltd, a British Virgin
Islands company, a significant stockholder of the Company, and wholly owned by
Mr. Feng Shek, a director and vice president of the Company.

“Maximum Amount” means $10,000,000.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material and adverse impairment to
the Company’s ability to perform on a timely basis its obligations under any
Transaction Document.

“Minimum Amount” means Units equal to at least the amount of $6,000,000 are
required to be sold at the First Closing within the time period set forth in the
Memorandum.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Notes” means nine percent (9%) convertible promissory notes of the Company,
which Notes shall be convertible into shares of Common Stock at a conversion
price of $2.00 per share (subject to adjustment as provided in the Notes), in
the form of Exhibit F hereto.

“Offering” shall mean the offering and sale of the Units pursuant to this
Agreement and the Memorandum.

“Outside Date” means the 30th calendar day following the First Closing. If such
calendar day is not a Trading Day, then the first Trading Day following such
calendar day.

“OTCBB” shall mean the Over-the-Counter Bulletin Board system.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Placement Agent Warrants” means Series F Warrants to be issued to the Placement
Agent to purchase a number of shares of Common Stock derived by dividing an
amount equal to 7.0% of the gross proceeds raised at each Closing by $2.00.

“Placement Agent Warrants Shares” means the shares of Common Stock issuable upon
the exercise of the Placement Agent Warrants.

“Proceeds” means approximately $6,000,000 to $10,000,000 (the “Gross Proceeds”)
of the Offering, of which net of expenses will be utilized by the Company for
advertisement, product promotions, expansion of its distribution network,
capital expenditures and for general corporate purposes.

4

--------------------------------------------------------------------------------

“PRC” means the People’s Republic of China or any provincial, city or other
jurisdiction therein, but not including Taiwan, the Hong Kong Special
Administrative Region and the Macau Special Administrative Region.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the knowledge of the Company,
threatened.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company, the Investors and the Investor
Representative, in the form of Exhibit B hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Registrable Securities as defined in the Registration Rights
Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities” means the Units, the Notes, the Make Good Shares, the Series F
Warrants, the Series F Warrant Shares, the Placement Agent Warrants, and the
Placement Agent Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Series F Warrants” means the Common Stock purchase warrants, in the form of
Exhibit E, issuable to each Investor at a Closing to purchase a number of shares
of Common Stock equal to 1,250 multiplied by the number of Units purchased by
such Investor at an exercise price of $2.50 per share.

“Series F Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Series F Warrants.

“Shares” means Conversion Shares, Series F Warrant Shares, the Make Good Shares,
and the Placement Agent Warrants Shares.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

5

--------------------------------------------------------------------------------

“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market (other than OTCBB), or (ii) if the Common Stock is not listed on a
Trading Market (other than OTCBB), a day on which the Common Stock is traded in
the over the counter market, as reported by OTCBB, or (iii) if the Common Stock
is not quoted on any Trading Market, a day on which the Common Stock is quoted
in the over the counter market as reported by the Pink Sheets LLC (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means any of the New York Stock Exchange, the NYSE AMEX, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTCBB or any other market on which the Common Stock is listed or
quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the Memorandum, the Registration
Rights Agreement, the Closing Escrow Agreement, the Make Good Escrow Agreement,
the Notes, the Series F Warrants and the Placement Agent Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

“Transfer Agent” means American Registrar & Transfer Co., the current transfer
agent of the Company with a mailing address of 342 East 900 South, Salt Lake
City, UT 84111 and a facsimile number of (801) 363-9066, and any successor
transfer agent of the Company.

“Unit” means a unit composed of one Note in the principal amount of $10,000 and
one Series F Warrant.

“U.S. Investor” means an Investor who is resident in the United States of
America.

ARTICLE 2.
PURCHASE AND SALE

2.1. Subscription for Units by the Investors. Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined below), each of
the Investors shall severally, and not jointly, purchase, and the Company shall
sell and issue to each Investor, Units at a purchase price of $10,000 per Unit.

2.2. Closing.

(a) First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each such
Investor shall, severally and not jointly, purchase from the Company on or
before [*], 2010 (the “First Closing Date”) such number of Units set forth on
the respective signature pages attached hereto, which will be reflected opposite
such Investor’s name on Exhibit A (the “First Closing”). Units equal to at least
the Minimum Amount are required to be sold at the First Closing within the time
period set forth in the Memorandum.

6

--------------------------------------------------------------------------------

(b) Subsequent Closing(s). In the event that the Maximum Amount is not raised at
the First Closing, the Company and the Placement Agent may mutually agree to
have one or more subsequent Closings of the Offering (each, a “Subsequent
Closing”) until the first to occur of: (i) the Maximum Amount being raised and
(ii) the Outside Date occurs. At each Subsequent Closing, the Company agrees to
issue and sell to each Investor who executes a signature page hereto, and each
such Investor agrees, severally and not jointly, to purchase from the Company
such number of Units set forth on such Investor’s signature pages attached
hereto. There may be more than one Subsequent Closing; provided, however, that
the final Subsequent Closing shall take place on or before the Outside Date. The
date of any Subsequent Closing is hereinafter referred to as a “Subsequent
Closing Date”).

(c) Closing. The First Closing and any applicable Subsequent Closings are each
referred to in this Agreement as a “Closing.” The First Closing Date and any
Subsequent Closing Date are sometimes referred to herein as a “Closing Date.”
The Closing at which the Maximum Amount is raised, or which is the last Closing
prior to the Outside Date, is referred to as the “Final Closing.” The date of
the Final Closing is referred to as the “Final Closing Date.” All Closings shall
occur on or prior to the Outside Date at the offices of Company U.S. Counsel at
2300 N Street NW, Washington, DC, 20037, or remotely via the exchange of
documents and signatures.

2.3. Closing Deliveries.

(a) At each Closing, the Company shall deliver or cause to be delivered to each
Investor the following (the “Company Deliverables”)

(i) a Note;

(ii) a Series F Warrant;

(iii) a certificate executed on behalf of the Company by its Chief Executive
Officer or its Chief Financial Officer, dated as of the applicable Closing Date,
certifying to the fulfillment of the conditions specified in Article 5 (the
“Company Officer Certificate”);

(iv) a certificate executed on behalf of the Company by its secretary dated as
of the First Closing Date, certifying the resolutions adopted by the board of
directors of the Company approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the certificate of incorporation
and bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company (the “Company Secretary Certificate”). The foregoing certificate shall
only be required to be delivered on the First Closing Date, unless any material
information contained in the certificate has changed.

7

--------------------------------------------------------------------------------

(v) the legal opinion of Company U.S. Counsel, in agreed form, addressed to the
Investors and the Placement Agent.

(vi) the legal opinion of Company PRC Counsel, in agreed form, addressed to the
Investors and the Placement Agent.

(vii) Waiver by SAIF of its registration rights with respect to the registration
of the Registrable Securities.

(viii) Lock Up Agreements. The Company’s officers and directors shall have
delivered to the Placement Agent a customary “lock-up” agreement in favor of the
Placement Agent with respect to the securities of the Company owned by them,
which agreement shall have a term of 90 days from the First Closing.

(b) At each Closing, the Company shall deliver or cause to be delivered to the
Placement Agent Placement Agent Warrants to purchase a number of shares of
Common Stock derived by dividing an amount equal to 7.0% of the gross proceeds
raised at each Closing by $2.00.

(c) By the Closing, each Investor shall deliver or cause to be delivered the
agreements specified in Article 5.2(d), each duly signed by such Investor
(collectively, the “Investor Deliverables”).

(d) At each Closing, the Company shall deliver to the Investors purchasing Units
at such Closing, against delivery by the Investor of its Investment Amount, the
Notes and Series F Warrants. At each Closing, each Investor shall deliver or
cause to be delivered to the Escrow Agent, its Investment Amount, in United
States dollars and in immediately available funds, by wire transfer to the
account designated in writing by the Company for such purpose in accordance with
the terms of the Closing Escrow Agreement.

2.4. The Notes. The Notes shall have the terms and conditions and be in the form
attached hereto as Exhibit F. Upon an Event of Default (as defined in the
Notes), the Investors shall have, in addition to any rights provided hereunder,
the rights provided them under the Transaction Documents.

2.5. The Series F Warrants. The Series F Warrants shall have the terms and
conditions and be in the form attached hereto as Exhibit E.

2.6. The Registration Rights Agreement. The Registration Rights Agreement shall
contain the terms and conditions and be in the form attached hereto as Exhibit
C.

2.7. Use of Proceeds. The Company hereby covenants and agrees that the Proceeds
from the sale of Units shall be used as provided for in the Memorandum.

2.8. Investor Representative. Each Investor, severally and not jointly, hereby
appoints the Placement Agent (together with its permitted successors, and in
this context, the “Investor Representative”), as its true and lawful agent and
attorney-in-fact to without the need for any further consent or further action
on the part of any Investor: (a) enter into any agreement in connection with the
transactions contemplated by this Agreement and any transactions contemplated by
the Transaction Documents, (b) to accept delivery of the Notes and Series F
Warrants comprising the Units purchased hereunder; (c) exercise all or any of
the powers, authority and discretion conferred on such Investor under this
Agreement or any of the Transaction Documents, (d) waive any terms and
conditions of this Agreement or any of the Transaction Documents, including, but
not limited to, waive any negative or affirmative covenants of the Company
contained in any Transaction Document, (e) give and receive notices on such
Investor’s behalf and to be such Investor’s exclusive representative with
respect to any matter, suit, claim, action or proceeding arising with respect to
any transaction contemplated by this Agreement or any Transaction Document, and
the Investor Representative agrees to act as, and to undertake the duties and
responsibilities of, such agent and attorney-in-fact. This power of attorney is
coupled with an interest and irrevocable. The Investor Representative shall not
be liable for any action taken or not taken by it in connection with its
obligations under this Agreement: (i) with the consent of Investors who, as of
the date of this Agreement have subscribed for (or, if a Closing has occurred,
as of the date of the latest Closing own) more than fifty percent (50%) in
principal amount of the outstanding Notes or (ii) in the absence of its own
gross negligence or willful misconduct. If the Investor Representative shall be
unable or unwilling to serve in such capacity, its successor shall be named by
those persons holding more than fifty percent (50%) in principal amount of the
Notes who shall serve and exercise the powers of Investor Representative
hereunder.

8

--------------------------------------------------------------------------------

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Company. Except as set forth in: (i)
the SEC Reports, (ii) the Memorandum, or (iii) the corresponding section of the
Disclosure Schedules delivered to the Investor Representative concurrently
herewith, the Company hereby makes the following representations and warranties
as of the date hereof and as of the Closing Date to each Investor:

(a) Subsidiaries. A true and correct organizational chart of the Company and its
Subsidiaries is included as Schedule 3.1(a). Except as disclosed on Schedule
3.1(a), the Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, nonassessable and free of preemptive and
similar rights to subscribe for or purchase securities.

(b) There are no outstanding: (i) securities of the Company or any Subsidiary
convertible into or exchangeable for shares of capital stock or voting
securities of any Subsidiary or (ii) options or other rights to acquire from the
Company or any Subsidiary, or other obligation of the Company or any Subsidiary
to issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of any Subsidiary (the items
in clauses (i) and (ii) being referred to collectively as the “Subsidiary
Securities”). There are no outstanding obligations of the Company or any
Subsidiary to repurchase, redeem or otherwise acquire any outstanding Subsidiary
Securities.

9

--------------------------------------------------------------------------------

(c) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

(d) Authorization; Enforcement. The Company has the requisite corporate and
other power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company, and no further action is required by the Company or any
Subsidiary in connection therewith. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with its terms hereof, will constitute the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.

(e) No Conflicts. Except as set forth on Schedule 3.1(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated thereby do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or a
Subsidiary is bound or affected, or (iii) result in a violation of any Legal
Requirement, order, judgment, injunction, decree or other restriction of any
United States or PRC court or Governmental Body to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.

(f) Filings, Consents and Approvals. Except as set forth on Schedule 3.1(f),
neither the Company nor any Subsidiary is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any United States or PRC court or other federal, state, local
or other Governmental Body or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by state securities laws, (iii) the filing of a Notice of Sale
of Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filings required in accordance with Section 4.5 hereof, (v) those
that have been made or obtained prior to the date of this Agreement, (vi)
registrations, notices or filings required to be made in order to comply with
the currency and exchange control requirements imposed by any Governmental Body
or Legal Requirement in the PRC, if any, and (vii) other post closing securities
filings or notifications required to be made under federal or state securities
laws.

10

--------------------------------------------------------------------------------

(g) Issuance of the Securities. The Notes are duly authorized and, when issued
and paid for in accordance with the Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens. Upon
the due conversion of the Notes, the Conversion Shares will be validly issued,
fully paid and non-assessable, free and clear of all Liens. The Series F
Warrants and Placement Agent Warrants have been duly and validly authorized and
upon the due exercise of the Series F Warrants and Placement Agent Warrants, the
Series F Warrant Shares and Placement Agent Warrant Shares will be validly
issued, fully paid and non-assessable free and clear of all Liens. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement, the Notes, the Series F
Warrants and the Placement Agent Warrants. The Make Good Shares have been duly
authorized and, when transferred in accordance with the Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens.

(h) Capitalization.

(i) Schedule 3.1(h) sets forth as of the date hereof and as of the First Closing
Date (a) the authorized capital stock of the Company; (b) the number and class
of shares of capital stock issued and outstanding; (c) the number and class of
shares of capital stock issuable pursuant to the Company’s stock incentive plans
or agreements; and (d) the number and class of shares of capital stock issuable
and reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company and a
description of the number and rights of such securities.

(ii) Except as described on Schedule 3.1(h), all of the issued and outstanding
shares of the Company’s capital stock issued have been duly authorized and
validly issued and are fully paid, nonassessable and free of pre-emptive rights
and were issued in full compliance with applicable state and federal securities
law and any rights of third parties.

(iii) Except as described on Schedule 3.1(h), no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.

(iv) Except as described on Schedule 3.1(h), there are no outstanding (i) shares
of capital stock or voting securities of the Company or (ii) options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of capital stock or voting securities or securities convertible into
or exchangeable for capital stock or voting securities of the Company, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of capital
stock or voting securities of the Company, or securities or rights convertible
or exchangeable into shares of capital stock or voting securities of the Company
(the items in clauses (i) and (ii) being referred to collectively as the
“Company Securities”). Except as described on Schedule 3.1(h), there are no
outstanding obligations of the Company or any Subsidiary to repurchase, redeem
or otherwise acquire any Company Securities.

11

--------------------------------------------------------------------------------

(v) Except as described on Schedule 3.1(h), the issuance and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Investors) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

(vi) Except as described on Schedule 3.1(h), there are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among the Company and any of the securities-holders of
the Company relating to the securities of the Company held by them.

(vii) Except as described on Schedule 3.1(h), no Person has the right to require
the Company to register any securities of the Company under the Securities Act,
whether on a demand basis or in connection with the registration of securities
of the Company for its own account or for the account of any other Person.

(i) SEC Reports; Financial Statements. The Company has filed all reports and
registration statements required to be filed by it under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (or such shorter period as the Company
was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports” and, together with the
Memorandum and the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company and each Subsidiary included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

12

--------------------------------------------------------------------------------

(j) Press Releases. The press releases (other than the industry data, research
opinion or viewpoints contained therein that are derived from third party
sources) disseminated by the Company during the twelve months preceding the date
of this Agreement, either individually or taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
To the best knowledge of the Company, the industry data, research opinion or
viewpoints derived from third party sources contained in the press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement, are derived from valid and reputable sources without the need for
consent and, either individually or taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading.

(k) Material Changes. Except as described on Schedule 3.1 (k) or in the SEC
Reports, since the date of the latest audited financial statements included
within the SEC Reports, the Company and its Subsidiaries have not:

(i) suffered any Material Adverse Effect;

(ii) suffered any damage, destruction or loss, whether or not covered by
insurance, in an amount in excess of $500,000;

(iii) granted or agreed to make any increase in the compensation payable or to
become payable by the Company or any of its Subsidiaries to any officer or
employee, except for normal raises for nonexecutive personnel made in the
ordinary course of business that are usual and normal in amount;

(iv) declared, set aside or paid any dividend or made any other distribution on
or in respect of the shares of capital stock of the Company or any of its
Subsidiaries, or declared or agreed to any direct or indirect redemption,
retirement, purchase or other acquisition by the Company or any of its
Subsidiaries of such shares;

(v) issued any shares of capital stock of the Company or any of its
Subsidiaries, or any warrants, rights or options thereof, or entered into any
commitment relating to the shares of capital stock of the Company or any of its
Subsidiaries;

(vi) adopted or proposed the adoption of any change in the Company’s Certificate
of Incorporation or Bylaws;

(vii) made any change in the accounting methods or practices they follow,
whether for general financial or tax purposes, or any change in depreciation or
amortization policies or rates adopted therein, or any tax election;

(viii) sold, leased, abandoned or otherwise disposed of any real property or any
machinery, equipment or other operating property other than in the ordinary
course of their business;

(ix) sold, assigned, transferred, licensed or otherwise disposed of any of the
Company’s Intellectual Property or interest thereunder or other intangible asset
except in the ordinary course of their business;

13

--------------------------------------------------------------------------------

(x) been involved in any dispute involving any employee which would reasonably
be expected to have a Material Adverse Effect;

(xi) entered into, terminated or modified any employment, severance, termination
or similar agreement or arrangement with, or granted any bonuses (or bonus
opportunity) to, or otherwise increased the compensation of any executive
officer;

(xii) entered into any material commitment or transaction (including without
limitation any borrowing or capital expenditure);

(xiii) amended or modified, or waived any default under, any Material Contract;

(xiv) to the knowledge of the Company, incurred any material liabilities,
contingent or otherwise, either matured or unmatured (whether or not required to
be reflected in financial statements in accordance with GAAP, and whether due or
to become due), except for accounts payable or accrued salaries that have been
incurred by the Company since the date of the latest audited financial
statements included within the SEC Reports, in the ordinary course of its
business and consistent with the Company’s past practices;

(xv) permitted or allowed any of their material property or assets to be
subjected to any Lien;

(xvi) settled any claim, litigation or action, whether now pending or hereafter
made or brought;

(xvii) made any capital expenditure or commitment for additions to property,
plant or equipment individually in excess of $500,000, or in the aggregate, in
excess of $750,000;

(xviii) paid, loaned or advanced any amount to, or sold, transferred or leased
any properties or assets to, or entered into any agreement or arrangement with
any of their Affiliates, officers, directors or stockholders or, to the
Company’s knowledge, any Affiliate or associate of any of the foregoing;

(xix) made any amendment to, or terminated any agreement that, if not so amended
or terminated, would be material to the business, assets, liabilities,
operations or financial performance of the Company or any of its Subsidiaries;

(xx) compromised or settled any claims relating to taxes, any tax audit or other
tax proceeding, or filed any amended tax returns;

(xxi) merged or consolidated with any other Person, or acquired a material
amount of assets of any other Person;

(xxii) entered into any agreement in contemplation of the transactions specified
herein other than this Agreement and the other Transaction Documents; or

(xxiii) agreed to take any action described in this Section or which would
reasonably be expected to otherwise constitute a breach of any of the
representations or warranties contained in this Agreement or any other
Transaction Documents.

14

--------------------------------------------------------------------------------

(l) No Undisclosed Material Liabilities. There are no liabilities of the Company
or any Subsidiary of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than:

(i) liabilities provided for in the audited consolidated balance sheet of the
Company and the Subsidiaries as of March 31, 2010 or disclosed in the notes
thereto; and

(ii) other undisclosed liabilities which, individually or in the aggregate, have
not resulted in or could reasonably be expected to result in a Material Adverse
Effect.

(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as disclosed in the SEC Reports, could, if there were
an unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company or any Subsidiary, any director
or officer thereof (in his or her capacity as such), is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty, except as
disclosed in the Disclosure Materials. There has not been, and to the knowledge
of the Company, there is not pending or contemplated any investigation by the
Commission involving the Company or any current or former director or officer of
the Company (in his or her capacity as such). The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

(n) Labor Relations. Neither the Company nor any Subsidiary is a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations. Neither the Company nor any Subsidiary has violated in any
material respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours. No material
labor dispute exists or, to the knowledge of the Company, is imminent with
respect to any of the employees of the Company or any Subsidiary which could
reasonably be expected to result in a Material Adverse Effect.

(o) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or Governmental Body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. The Company is in compliance with all
effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

15

--------------------------------------------------------------------------------

(p) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports and the Memorandum, except
where the failure to possess such permits could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
(the “Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.

(q) Title to Assets. The Company and the Subsidiaries own, lease or otherwise
have a valid right to use, all real property that is material to their
respective businesses and good and marketable title in fee simple or the right
under PRC law, as the case may be, to all personal property owned by them that
is material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance,
except as could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.

(r) Material Contracts. Schedule 3.1(r) contains a listing and description of
all agreements, contracts or instruments, including all amendments thereto, to
which the Company or its Subsidiaries are bound which have not been filed as
exhibits to any SEC Reports. The Company has made available to the Investors
copies (either hard copies or via the SEC’s EDGAR system) of the Material
Contracts (as defined below). Except as described on Schedule 3.1 (r) or the SEC
Reports, neither the Company nor any of its Subsidiaries has entered into any
oral contracts which, if written, would qualify as a Material Contract. Each of
the Material Contracts is valid and in full force and effect, is enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity, and will continue
to be so immediately following the Closing Date. Except for the agreements,
contracts, instruments and other exhibits filed as part of the SEC Reports or
described on Schedule 3.1(r) (such agreements, contracts or instruments,
collectively, the “Material Contracts”), neither the Company nor any of its
Subsidiaries is party or subject to, or bound by:

16

--------------------------------------------------------------------------------

(i) any agreements, contracts or commitments that call for prospective fixed
and/or contingent payments or expenditures by or to the Company or any of its
Subsidiaries of more than $500,000, or which is otherwise material and not
entered into in the ordinary course of business;

(ii) any contract, lease or agreement involving payments in excess of $500,000,
which is not cancelable by the Company or any of its Subsidiaries, as
applicable, without penalty on not less than 60 days notice;

(iii) any contract, including any distribution agreements, containing covenants
directly or explicitly limiting the freedom of the Company or any of its
Subsidiaries to compete in any line of business or with any Person or to offer
any of its products or services;

(iv) any material indenture, mortgage, promissory note, loan agreement, guaranty
or other agreement or commitment for the borrowing of money or pledging or
granting a security interest in any assets;

(v) any employment contracts, non-competition agreements, invention assignments,
severance or other agreements with officers, directors, employees, stockholders
or consultants of the Company or any of its Subsidiaries or Persons related to
or affiliated with such Persons;

(vi) any stock redemption or purchase agreements or other agreements affecting
or relating to the capital stock of the Company or any of its Subsidiaries,
including, without limitation, any agreement with any stockholder of the Company
or any of its Subsidiaries which includes, without limitation, antidilution
rights, voting arrangements or operating covenants;

(vii) any pension, profit sharing, retirement, stock option or stock ownership
plans;

(viii) any royalty, dividend or similar arrangement based on the revenues or
profits of the Company or any of its Subsidiaries or based on the revenues or
profits derived from any material contract;

(ix) any acquisition, merger, asset purchase or other similar agreement;

(x) any sales agreement which entitles any customer to a right of set-off, or
right to a refund after acceptance thereof;

(xi) any agreement with any supplier or licensor containing any provision
permitting such supplier or licensor to change the price or other terms upon a
breach or failure by the Company or any of its Subsidiaries, as applicable, to
meet its obligations under such agreement; or

(xii) any agreement under which the Company or any of its Subsidiaries has
granted any Person registration rights for securities.

(s) Actions with Respect to Material Contracts.

17

--------------------------------------------------------------------------------

(i) Neither the Company nor any of its Subsidiaries has violated or breached, or
committed any default under, any Material Contract in any material respect, and,
to the Company’s knowledge, no other Person has violated or breached, or
committed any default under any Material Contract, except for violations,
breaches of defaults which would not have a Material Adverse Effect; and

(ii) To the Company’s knowledge, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will, or would
reasonably be expected to: (A) result in a material violation or breach of any
of the provisions of any Material Contract, (B) give any Person the right to
declare a default or exercise any remedy under any Material Contract, (C) give
any Person the right to accelerate the maturity or performance of any Material
Contract or (D) give any Person the right to cancel, terminate or modify any
Material Contract, except, in each case, as would not have a Material Adverse
Effect.

(t) Taxes.

(i) The Company and its Subsidiaries have timely and properly filed all tax
returns required to be filed by them for all years and periods (and portions
thereof) for which any such tax returns were due, except where the failure to so
file would not have a Material Adverse Effect. All such filed tax returns are
accurate in all material respects. The Company has timely paid all taxes due and
payable (whether or not shown on filed tax returns), except where the failure to
so pay would not have a Material Adverse Effect. There are no pending
assessments, asserted deficiencies or claims for additional taxes that have not
been paid. The reserves for taxes, if any, reflected in the SEC Reports or the
in the Memorandum are adequate, and there are no Liens for taxes on any property
or assets of the Company and any of its Subsidiaries (other than Liens for taxes
not yet due and payable). There have been no audits or examinations of any tax
returns by any Governmental Body, and the Company or its Subsidiaries have not
received any notice that such audit or examination is pending or contemplated.
No claim has been made by any Governmental Body in a jurisdiction where the
Company or any of its Subsidiaries does not file tax returns that it is or may
be subject to taxation by that jurisdiction. To the knowledge of the Company, no
state of facts exists or has existed which would constitute grounds for the
assessment of any penalty or any further tax liability beyond that shown on the
respective tax returns. There are no outstanding agreements or waivers extending
the statutory period of limitation for the assessment or collection of any tax.
Neither the Company nor any of its Subsidiaries is a party to any tax-sharing
agreement or similar arrangement with any other Person.

(ii) The Company has made all necessary disclosures required by Treasury
Regulation Section 1.6011 -4. The Company has not been a participant in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011 -4(b).

(iii) No payment or benefit paid or provided, or to be paid or provided, to
current or former employees, directors or other service providers of the Company
will fail to be deductible for federal income tax purposes under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”).

(u) Employees.

(i) The Company and its Subsidiaries are not party to any collective bargaining
agreements and, to the Company’s knowledge, there are no attempts to organize
the employees of the Company or any of its Subsidiaries.

18

--------------------------------------------------------------------------------

(ii) Except as set forth in the SEC Reports, the Company and its Subsidiaries
have no policy, practice, plan or program of paying severance pay or any form of
severance compensation in connection with the termination of employment
services.

(iii) Each Person who performs services for the Company or any of its
Subsidiaries has been, and is, properly classified by the Company or its
Subsidiaries as an employee or an independent contractor (or its PRC
equivalent).

(iv) To the Company’s knowledge, no employee or advisor of the Company or any of
its Subsidiaries is or is alleged to be in violation of any term of any
employment contract, disclosure agreement, proprietary information and
inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or to be conducted
by the Company or any of its Subsidiaries or to the use of trade secrets or
proprietary information of others, and the employment of the employees of the
Company and its Subsidiaries does not subject the Company or the Company’s
stockholders to any liability. There is neither pending nor, to the Company’s
knowledge, threatened any actions, suits, proceedings or claims, or, to the
Company’s knowledge, any basis therefor or threat thereof with respect to any
contract, agreement, covenant or obligation referred to in the preceding
sentence.

(v) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all U.S., PRC or other foreign patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights (collectively, the “Intellectual Property Rights”) that are
necessary or material for use in connection with their respective businesses as
described in the SEC Reports and the Memorandum and which the failure to so have
could, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
Except as set forth in the SEC Reports, to the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property Rights and
confidential information (the “Confidential Information”). Each employee,
consultant and contractor who has had access to Confidential Information which
is necessary for the conduct of Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted has executed an agreement to maintain the confidentiality of such
Confidential Information and has executed appropriate agreements that are
substantially consistent with the Company’s standard forms thereof. Except under
confidentiality obligations, there has been no material disclosure of any of the
Company’s or its Subsidiaries’ Confidential Information to any third party.

(w) Environmental Matters. Neither the Company nor any Subsidiary: (i) is in
violation of any statute, rule, regulation, decision or order of any
Governmental Body relating to

19

--------------------------------------------------------------------------------

the use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances or to animal (including, but no limited to, goat) waste
(collectively, “Environmental Laws”), (ii) owns, leases, has rights in the PRC
to or operates any real property contaminated with any substance that is subject
to any Environmental Laws, (iii) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws, and there is no pending or, to the
Company’s knowledge, threatened investigation that might lead to such a claim.

(x) Certain Fees. Except as described in Schedule 3.1(x), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investors shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by an
Investor pursuant to written agreements executed by such Investor which fees or
commissions shall be the sole responsibility of such Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

(y) Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(z) No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(aa) Consultation with Auditors. The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents.

(bb) Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Securities, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of any Legal Requirement, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

(cc) Exemption from Registration. Subject to the accuracy of the Investors’
representations and warranties set forth in this Section 3, except as required
pursuant to the Registration Rights Agreement, the sale of Securities by the
Company to the Investors will not require registration under the Securities Act.
The Company is issuing Securities in accordance with and in reliance upon the
exemption from securities registration afforded, inter alia, by Rule 506 under
Regulation D or Rule 902 under Regulation S as promulgated by the Commission
under the Securities Act.

20

--------------------------------------------------------------------------------

(dd) No Integrated Offering. Other than in connection with this Offering,
neither the Company, nor any of its affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
securities or solicited any offers to buy any securities, under circumstances
that would cause this offering of the Securities to be integrated with prior
offerings by the Company for purposes of the Securities Act which would require
the registration of any such securities under the Securities Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.

(ee) Brokers and Finders. Other than as described in the Memorandum, no Person
will have, as a result of the transactions contemplated by the Transaction
Documents, any valid right, interest or claim against or upon the Company, any
Subsidiary or an Investor for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Company.

(ff) No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.

(gg) Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

(hh) Solvency. The Company has not (a) made a general assignment for the benefit
of creditors; (b) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.

21

--------------------------------------------------------------------------------

(ii) Related Party Transactions. Except as set forth in the SEC Reports, the
Memorandum: (a) none of the Company or any of its Affiliates, officers,
directors, stockholders or employees, or any Affiliate of any of such Person,
has any material interest in any property, real or personal, tangible or
intangible, including the Company’s Intellectual Property used in or pertaining
to the business of the Company, except for the normal rights of a stockholder,
or, to the knowledge of the Company, any supplier, distributor or customer of
the Company, (b) there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, employees,
Affiliates, or, to the Company’s knowledge, any Affiliate thereof, (c) to the
Company’s knowledge, no employee, officer or director of the Company or any of
its Subsidiaries has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company; (d) to the Company’s knowledge, no member of the immediate family of
any officer or director of the Company is directly or indirectly interested in
any Material Contract or (e) there are no amounts owed (cash and stock) to
officers, directors and consultants (salary, bonuses or other forms of
compensation).

(jj) OFAC. None of the Company or any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any of its Subsidiaries, is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any of the Company’s Subsidiaries,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

(kk) Money Laundering Laws. The operations of each of the Company or any of its
Subsidiaries are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder all applicable Governmental Bodies of the PRC and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Body (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any PRC court or PRC Governmental Body or any
arbitrator involving the Company and/or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

(ll) Disclosure. Neither the Company nor any Person acting on its behalf has
provided any of the Investors or their agents or counsel with any information
that constitutes or might constitute material, non-public information, other
than the terms of the transactions contemplated hereby. The Company understands
and confirms that the Investors will rely on the foregoing representation in
effecting transactions in securities of the Company. All disclosure provided to
the Investors regarding the Company, the Subsidiaries or their respective
businesses and the transactions contemplated hereby, furnished by or on behalf
of the Company (including the Company’s representations and warranties set forth
in this Agreement and the disclosure set forth in any diligence report or
business plan provided by the Company or any Person acting on the Company’s
behalf) are true and correct in all material aspects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

22

--------------------------------------------------------------------------------

(mm) Internal Accounting and Disclosure Controls. Except as set forth in the SEC
Reports, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (a) transactions are executed in
accordance with management’s general or specific authorization, (b) transactions
are recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (c) access to assets
is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
the existing assets at quarterly intervals and appropriate action is taken with
respect to any material differences. The Company maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15 under the Exchange Act)
that are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the Commission, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

(nn) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in the SEC
Reports and is not so disclosed.

(oo) Sarbanes-Oxley Act of 2002. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) that are
applicable to it as of the date hereof and as of the Closing Date. There has
been no change in the Company’s accounting policies since inception. Each
required form, report and document containing financial statements that has been
filed with or submitted to the Commission since April 11, 2008 was accompanied
by the certifications required to be filed or submitted by the Company’s chief
executive officer and chief financial officer pursuant to the Sarbanes-Oxley
Act, and at the time of filing or submission of each such certification, such
certification was true and accurate and materially complied with the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Neither
the Company nor, to the Company’s knowledge, any representative of the Company
has received or otherwise had or obtained knowledge of any complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or their respective internal accounting controls, including any
complaint, allegation, assertion or claim that the Company has engaged in
questionable accounting or auditing practices, except for (a) any complaint,
allegation, assertion or claim as has been resolved without any resulting change
to the Company’s accounting or auditing practices, procedures methodologies or
methods of the Company or its internal accounting controls, (b) questions
regarding such matters raised and resolved in the ordinary course in connection
with the preparation and review of the Company’s financial statements and
periodic reports and (c) comments that have been raised by the staff of the
Commission. To the Company’s knowledge, no attorney representing the Company,
whether or not employed by the Company, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents to the Board
of Directors or any committee thereof or to any director or officer of the
Company. To the Company’s knowledge, no employee of the Company has provided or
is providing information to any law enforcement agency regarding the commission
or possible commission of any crime or the violation or possible violation of
any applicable law.

23

--------------------------------------------------------------------------------

(pp) The consummation of the PRC Companies Restructuring (as defined in the
Series A Preferred Stock Purchase Agreement which was entered into on June 18,
2009 between the Company and SAIF Partners III L.P.) will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which any of the property or assets of the Company or any Subsidiary is subject;
(ii) result in any violation of the provisions of, or is not in violation of the
constitutional documents of the Company or any Subsidiary; (iii) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company (including but
not limited to the Ministry of Commerce, the State Administration of Industry
and Commerce and the State Administration of Foreign Exchange of the PRC), or
(iv) result in a Material Adverse Effect.

(qq) Representations and Warranties Relating to the PRC Subsidiaries. Except as
described on Schedule 3.1(qq):

(i) The constitutional documents of the Subsidiaries that have been established
under the laws of the PRC (the “PRC Subsidiaries”) are valid and have been duly
approved by and registered with the relevant PRC Governmental Bodies.

(ii) All material consents, approvals, authorizations or licenses requisite
under Legal Requirements of the PRC for the due and proper establishment and
operation of each PRC Subsidiary have been duly obtained from the relevant PRC
Governmental Bodies and are in full force and effect, including, but not limited
to, the Food Producing License, Food Hygiene License, and Land Use Right
Certificate.

(iii) All filings and registrations with the PRC Governmental Bodies required in
respect of each PRC Subsidiary and its capital structure and operations
including, without limitation, the registration with the PRC Ministry of
Commerce or its local counterpart, the China Securities Regulatory Commission,
the State Administration of Industry and Commerce or their respective local
divisions, the State Administration of Foreign Exchange, applicable PRC tax
bureau and customs authorities have been duly completed in accordance with the
relevant PRC Legal Requirements, except where, the failure to complete such
filings and registrations does not, and would not, individually or in the
aggregate, have a Material Adverse Effect.

24

--------------------------------------------------------------------------------

(iv) Each PRC Subsidiary has complied with all relevant Legal Requirements of
the PRC regarding the contribution and payment of its registered share capital,
the payment schedule of which has been approved by the relevant PRC Governmental
Bodies. There are no outstanding commitments made by the Company or any
Subsidiary (or any of their shareholders) to sell any equity interest in each
PRC Subsidiary. All of the registered capital of each PRC Subsidiary has been
timely contributed, such contribution has been duly verified by a certified
accountant registered in the PRC and the accounting firm employing such
accountant, and the report of the certified accountant evidencing such
verification has been registered with the relevant Governmental Body. There are
no resolutions pending to increase the registered capital of any PRC Subsidiary.
There are no outstanding rights of, or commitments made by, the Company or any
Subsidiary to sell any equity interest in any PRC Subsidiary, or by any of the
other shareholders of any PRC Subsidiary to sell any equity interest in such PRC
Subsidiary. To the extent that any direct or indirect shareholder of the Company
(including the Founder) or any of its Subsidiaries is subject to the
jurisdiction of Circular 75 issued by the PRC State Administration of Foreign
Exchange on October 21, 2005, including any amendment, implementing rules, or
official interpretation thereof or any replacement, successor or alternative
legislation having the same subject matter thereof (collectively “Circular 75”),
each such shareholder has complied in all respects with Circular 75 and any
related requirement of law, including without limitation, the completion of any
applicable foreign exchange registration, settlement or remittance requirement
therein.

(v) Each PRC Subsidiary has not received any letter or notice from any relevant
PRC Governmental Body notifying it of revocation of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC Governmental
Body for non-compliance with the terms thereof or with applicable PRC Legal
Requirements, or the lack of compliance or remedial actions in respect of the
activities carried out by each PRC Subsidiary, except such revocation as does
not, and would not, individually or in the aggregate, have a Material Adverse
Effect.

(vi) Each PRC Subsidiary has conducted its business activities within the
permitted scope of business or has otherwise operated its business in compliance
with all relevant Legal Requirements and with all requisite licenses and
approvals granted by competent PRC Governmental Bodies other than such
non-compliance that do not, and would not, individually or in the aggregate,
have a Material Adverse Effect.

(vii) As to licenses, approvals and government grants and concessions requisite
or material for the conduct of any material part of each PRC Subsidiary’s
business which is subject to periodic renewal, the Company has no knowledge of
any reasons related to the each PRC Subsidiary for which such requisite renewals
will not be granted by the relevant PRC Governmental Bodies.

(viii) With regard to employment and staff or labor, each PRC Subsidiary has
complied with all applicable Legal Requirements of the PRC in all material
respects, including without limitation, those pertaining to welfare funds,
social benefits, medical benefits, insurance, retirement benefits, pensions or
the like, other than such non-compliance that do not, and would not,
individually or in the aggregate, have a Material Adverse Effect.

3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, makes the following representations and
warranties as of the date hereof and as of the Closing Date to the Company:

(a) Organization; Authority. If such Investor is a business entity, such
Investor is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party or
a signatory and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each Transaction Document executed by such Investor has been duly executed by
such Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

25

--------------------------------------------------------------------------------

(b) Investment Intent. Such Investor is acquiring the Securities issuable to it
under the Transaction Documents as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof,
without prejudice, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Securities in compliance with
applicable federal and state securities laws. Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Securities for any period of time. Such
Investor is acquiring the Securities hereunder in the ordinary course of its
business. Such Investor does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Securities.

(c) Investor Status. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act. Such Investor has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. Such Investor acknowledges that an investment
in the Securities is speculative and involves a high degree of risk. If such
Investor is a U.S. Investor, at the time such Investor was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act, and such Investor has completed
and executed the Investor Questionnaire attached as Exhibit G to the Memorandum.

(d) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice, meeting, or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

26

--------------------------------------------------------------------------------

(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company, the Placement Agent, or any other Person acting
on behalf of the Company regarding an investment in the Company and (2) the 30th
day prior to the date of this Agreement. Such Investor covenants that neither it
nor any Person acting on its behalf or pursuant to any understanding with it
will engage in any transactions in the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed.

(g) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. Such Investor has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.

(h) Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities. All of the information which the Investor has provided to the
Company is true, correct and complete as of the date this Agreement is signed,
and if there should be any change in such information prior to the Closing, the
Investor will immediately provide the Company with such information.

(i) Regulation S. If such Investor is not a U.S. Person (as such term is defined
in Rule 902(k) of Regulation S), such Investor (i) acknowledges that the
certificate(s) representing or evidencing the Securities contain a customary
restrictive legend restricting the offer, sale or transfer of any Securities
except in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration, (ii) agrees that all offers and sales by such Investor of
Securities shall be made pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from, or a transaction not
subject to the registration requirements of, the Securities Act, (iii)
represents that the offer to purchase the Securities was made to such Investor
outside of the United States, and such Investor was, at the time of the offer
and will be, at the time of the sale and is now, outside the United States, (iv)
has not engaged in or directed any unsolicited offers to purchase Securities in
the United States, (v) is neither a U.S. Person nor a Distributor (as such terms
are defined in Rule 902(k) and 902(d), respectively, of Regulation S), (vi) has
purchased the Securities for its own account and not for the account or benefit
of any U.S. Person, (vii) is the sole beneficial owner of the Securities
specified on Exhibit A opposite his name and has not pre-arranged any sale with
a Investor in the United States, and (ix) is familiar with and understands the
terms and conditions and requirements contained in Regulation S, specifically,
without limitation, each Investor understands that the statutory basis for the
exemption claimed for the sale of the Securities would not be present if the
sale, although in technical compliance with Regulation S, is part of a plan or
scheme to evade the registration provisions of the Securities Act.

27

--------------------------------------------------------------------------------

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES

4.1. Transferability; Certificate. (a) The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Securities other than pursuant to an effective registration
statement, to the Company, to an Affiliate of an Investor or in connection with
a pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.

(b) Certificates evidencing Securities will contain, in addition to the legend
described in Section 3.2(i) as the case may be, the following legend, until such
time as they are not required under Section 4.1(c):

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT SECURED BY SUCH SECURITIES.

28

--------------------------------------------------------------------------------

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a) .

(c) Certificates evidencing Securities shall not contain any legend (including
the legend set forth in Section 4.1(b)): (i) while a registration statement
(including the Registration Statement) covering such Securities is then
effective, or (ii) following a sale or transfer of such Securities pursuant to
Rule 144 (assuming the transferee is not an Affiliate of the Company), or (iii)
while such Securities are eligible for sale by the selling Investor without
volume restrictions under Rule 144. The Company agrees that following the
Effective Date or such other time as legends are no longer required to be set
forth on certificates representing Securities under this Section 4.1(c), it
will, no longer than three Trading Days following the delivery by an Investor to
the Company or the Transfer Agent of a certificate representing such Securities
containing a restrictive legend, deliver or instruct the Transfer Agent to
deliver to such Investor, Securities which are free of all restrictive and other
legends. If the Company is then eligible, certificates for Securities subject to
legend removal hereunder shall be transmitted by the Transfer Agent to an
Investor by crediting the prime brokerage account of such Investor with the
Depository Trust Company System as directed by such Investor. If an Investor
shall make a sale or transfer of Securities either (x) pursuant to Rule 144 or
(y) pursuant to a registration statement and in each case shall have delivered
to the Company or the Company’s transfer agent the certificate representing the
applicable Securities containing a restrictive legend which are the subject of
such sale or transfer and a representation letter in customary form (the date of
such sale or transfer and Securities delivery being the “Securities Delivery
Date”) and (1) the Company shall fail to deliver or cause to be delivered to
such Investor a certificate representing such Securities that is free from all
restrictive or other legends by the third Trading Day following the Securities
Delivery Date and (2) following such third Trading Day after the Securities
Delivery Date and prior to the time such Securities are received free from
restrictive legends, the Investor, or any third party on behalf of such
Investor, purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of such
Securities (a “Buy-In”), then, in addition to any other rights available to the
Investor under the Transaction Documents and applicable law, the Company shall
pay in cash to the Investor (for costs incurred either directly by such Investor
or on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceed the proceeds received by such Investor as a result of the sale to
which such Buy-In relates. The Investor shall provide the Company written notice
indicating the amounts payable to the Investor in respect of the Buy-In. The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.

29

--------------------------------------------------------------------------------

4.2. Furnishing of Information. As long as any Investor or any transferee owns
any Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.

4.3. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.

4.4. Subsequent Registrations. Other than pursuant to the Registration Rights
Agreement and as set forth on Schedule 4.4, prior to the first to occur of (a)
the Effective Date of a Registration Statement resulting in all Registrable
Securities (as defined in the Registration Rights Agreement) being registered
for resale pursuant to one or more effective Registration Statements or (b) such
time as all Registrable Securities may be sold by the Investors without volume
restrictions pursuant to Rule 144, the Company may not file any registration
statement (other than on Form S-8) with the Commission with respect to any
securities of the Company.

4.5. Securities Laws Disclosure; Publicity. By (i) 9:30 a.m. (New York time) on
the Trading Day following the Closing Date, the Company shall issue a press
release, disclosing the transactions contemplated by the Transaction Documents
and the Closing and by (ii) 5:30 p.m. (New York time) on the fourth Trading Day
following the Closing Date, the Company will file a Current Report on Form 8-K,
disclosing the material terms of the Transaction Documents (and attach as
exhibits thereto all existing Transaction Documents) and the Closing. The
Company covenants that following such disclosure, the Investors shall no longer
be in possession of any material, non-public information with respect to the
Company or any Subsidiary. In addition, the Company will make such other filings
and notices in the manner and time required by the Commission and the Trading
Market on which the Common Stock is listed. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Investor, or include the
name of any Investor in any filing with the Commission (other than the
Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of such Investor, except to the extent such disclosure is required by
law or Trading Market regulations.

30

--------------------------------------------------------------------------------

4.6. Limitation on Issuance of Future Priced Securities. During the six months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASD IM-4350-1.

4.7. Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the
Investors, the Investor Representative, and their respective directors,
officers, shareholders, partners, members, affiliates, employees and agents
(each, an “Investor Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation in respect thereof (collectively, “Losses”) that
any such Investor Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by any of the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4.7 shall be the same as those set forth in
Section 5 of the Registration Rights Agreement.

4.8. Non-Public Information. The Company covenants and agrees that, except as
specifically contemplated by the Transaction Document, neither it nor any other
Person acting on its behalf will provide any Investor or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

4.9. Listing of Common Stock. The Company agrees, (i) if the Company applies to
have the Common Stock traded on any other Trading Market, it will include in
such application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other Trading Market as
promptly as possible, and (ii) the Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

4.10. Use of Proceeds. The Company will use the net proceeds from the sale of
the Securities hereunder for expenses associated with advertisement, product
promotion, expansion of distribution network, capital expenditures, and general
corporate purposes.

4.11. Make Good Shares.

31

--------------------------------------------------------------------------------

(a) The Make Good Pledgor agrees that in the event that the Combined Net Sales
(as defined below) reported in the Annual Report of the Company on Form 10-K (or
such other form appropriate for such purpose as promulgated by the Commission)
for both of the fiscal years ending March 31, 2011 and 2012, as filed with the
Commission (the “2011 Annual Report” and “2012 Annual Report”), is less than
$125,000,000 with reference to the exchange rate to Chinese RMB in effect at the
First Closing (the “Guaranteed Amount”), the Make Good Escrow Agent (on behalf
of the Make Good Pledgor) will, without any further action on the part of the
Investors, transfer a number of Make Good Shares (as calculated below) to the
Investors on a pro-rata basis (determined by dividing each Investor’s Investment
Amount by the aggregate of all Investment Amounts delivered to the Company by
the Investors hereunder) as specified in Exhibit A to this Agreement for no
consideration other than payment of their respective Investment Amount paid to
the Company at Closing. The “Make Good Shares” means a number of shares of
Common Stock equal to 15% of the maximum number of shares of Common Stock
issuable upon conversion of the Notes. The number of Make Good Shares
transferrable to Investors shall be equal to:

[(the Guaranteed Amount – actual Combined Net Sales of the Company for the
fiscal years ending March 31, 2011 and 2012)/the Guaranteed Amount]*aggregate
number of Make Good Shares

For purposes hereof, “Combined Net Sales” shall mean the aggregate amount of the
Company’s net sales for both of the fiscal years ending March 31, 2011 and 2012
in each case determined in accordance with GAAP as reported in each of the 2011
Annual Report and 2012 Annual Report. In the event that the Combined Net Sales
reported in both of the 2011 Annual Report and 2012 Annual Report is equal to or
greater than the Guaranteed Amount, no transfer of the Make Good Shares shall be
required by the Make Good Pledgor to the Investors under this Section and such
Make Good Shares shall be returned to the Make Good Pledgor in accordance with
the Make Good Escrow Agreement.

(b) Any required transfer of the Make Good Shares under this Section shall be
made to the Investors or the Make Good Pledgor, as applicable, within 20
calendar days after the date on which the 2012 Annual Report is filed with the
Commission and otherwise in accordance with the Make Good Escrow Agreement.

(c) Notwithstanding the foregoing or anything else to the contrary herein, for
purposes of determining whether or not the Guaranteed Amount has been met, the
Company may disregard any compensation charge or expense required to be
recognized by the Company under GAAP resulting from the release of the Make Good
Shares to the Make Good Pledgor if and to the extent such charge or expense is
specified in the Company’s financial statements for the relevant year, as filed
with the Commission. In determining whether the Company has achieved the
Guaranteed Amount, any liquidated damages payable pursuant to the Transaction
Documents shall not be included as expenses of the Company.

(d) The Company and the Make Good Pledgor shall notify the Investors as soon as
the Make Good Shares have been deposited with the Make Good Escrow Agent. Each
of the Company and the Make Good Pledgor covenants and agrees that upon any
transfer of Make Good Shares to the Investors in accordance with the Make Good
Escrow Agreement, the Company and the Make Good Pledgor shall promptly instruct
its transfer agent to reissue such Make Good Shares in the applicable Investor’s
name and deliver the same as directed by such Investor.

32

--------------------------------------------------------------------------------

(e) The Investors hereby appoint the Investor Representative to act on their
collective behalf with respect to all matters related to the Make Good Shares
within the scope of this Section 4.11 and the Make Good Escrow Agreement, and
the Investor Representative hereby accepts such appointment. All decisions of
the Investor Representative with respect to the subject matter of this Section
4.11 shall be binding on the Investors absent fraud or willful misconduct.

(f) If any term or provision of this Section 4.11 contradicts or conflicts with
any term or provision of the Make Good Escrow Agreement, the terms of the Make
Good Escrow Agreement shall control.

(g) In connection with the foregoing, the Make Good Pledgor agrees that within
five (5) Trading Days following the Closing, the Make Good Pledgor will deposit
a number of shares of Common Stock equal to 15% of the maximum number of shares
of Common Stock issuable upon conversion of the Notes into escrow in accordance
with the Make Good Escrow Agreement.

(h) The Company agrees that any Make Good Shares to be issued to the Investors
will be properly treated for United States tax purposes as constituting a
non-taxable purchase price adjustment within the meaning of U.S. Treasury
Regulation Section 1.305 -1(c) and, accordingly, the Company shall effect all
applicable tax reporting and all withholding tax determinations on a basis
consistent with such non-taxable purchase price adjustment treatment.

(i) If the Company shall at any time after the date hereof (A) declare and pay a
dividend or make a distribution on Common Stock, or (B) subdivide or split the
outstanding shares of Common Stock into a greater number of shares, or (C)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, or (D) make any other similar changes to its share capital
(each of (A), (B), (C) and (D), a “Share Adjustment Event”), the Investors shall
be entitled to receive the proportionately adjusted number of Make Good Shares
and all dividends and other distributions made on the Make Good Shares that the
Investors would have received had the Investors received such Make Good Shares
at their applicable Closing.

(j) Notwithstanding the foregoing or anything else to the contrary herein, any
Investor that exercises the right to convert such Investor’s Notes into shares
of Common Stock prior to the date on which the 2012 Annual Report is filed with
the Commission shall not receive the Make Good Shares to which such Investor
would otherwise be entitled pursuant to this Section 4.11, and such Make Good
Shares shall be returned to the Make Good Pledgor within 20 calendar days after
the date on which the 2012 Annual Report is filed with the Commission and
otherwise handled in accordance with the Make Good Escrow Agreement.

33

--------------------------------------------------------------------------------

4.12. Closing Escrow Holdback. The Company and Investors agree that, from the
aggregate gross proceeds that will be delivered to the Escrow Agent pursuant to
the Closing Escrow Agreement, at each Closing an amount sufficient to satisfy
the payment to the Investors of one semiannual interest payment (which includes
accrued interest due on the principal amount of all notes from the date of
issuance of the Notes through March 31, 2011) due on the aggregate principal
amount of all Notes issued at such Closing shall be retained by the Escrow Agent
(all such amounts, collectively the “Holdback Amount”). Upon written
notification by the Investor Representative to the Escrow Agent that an Event of
Default (as defined in the Notes) has been declared by the Investor
Representative with respect to a failure by the Company to make a semiannual
interest payment in accordance with the Notes (the “Interest Payment Notice”),
the Escrow Agent shall disburse such portion of the Holdback Amount to the
Investors and in the amounts as set forth in such Interest Payment Notice. The
Investor Representative may deliver an Interest Payment Notice only following
complete fulfillment by the Investor Representative of all procedures, and the
lapse of applicable cure periods, set forth herein. Within thirty (30) days
following any such disbursement of the Holdback Amount, the Company shall
deposit an additional amount equal to the Holdback Amount with the Escrow Agent
to be retained and disbursed upon delivery by the Investor Representative of a
future Interest Payment Notice. On the Maturity Date (as defined in the Notes),
or at any time prior to the Maturity Date when 75% of all Notes have been
converted, if the Company is not in breach of any of the Transaction Documents,
all remaining funds of the Holdback Amount, if any, shall be disbursed to the
Company in accordance with the Closing Escrow Agreement, and the Company’s
obligation to maintain funds in escrow under this Section 4.12 shall cease.

4.13. Post-Closing Covenants.

(a) D&O Insurance. The Company agrees to use its commercially reasonable best
efforts to obtain, within three (3) months of the Closing Date, and maintain
customary directors and officers insurance coverage with a minimum coverage
amount of $5,000,000.

(b) Government Approvals. The Company agrees to use its commercially reasonable
best efforts to obtain or cause its subsidiaries, affiliates and third party to
obtain all requisite licenses and approvals granted by competent PRC
Governmental Bodies for each PRC Subsidiary to conduct its business activities,
including, but not limited to, the approvals for the land which Fuping Milkgoat
Co., Ltd. leased from Shanxi Coalfield Geology Bureau Hydrological Team and
approval for quarantine permits for the goat farms that the Company owns and
operates through Weinan Milkgoat.

(c) Lease Assignments. Within thirty (30) days of the Closing Date, the Company
will enter into lease assignment agreements with the employees who entered into
the lease agreements on behalf of the Company for the sales offices.

(d) Social Security Insurance. From and after the Closing Date, the Company
agrees to use its commercially reasonable best efforts to obtain Social
Insurance Register for each PRC Subsidiary and comply with all applicable Legal
Requirements of the PRC in all material respects, including without limitation,
those pertaining to welfare funds, social benefits, medical benefits, insurance,
retirement benefits, pensions or the like.

(e) By-laws. Within sixty (60) days of the Closing Date, the Company will amend
its by-laws to be in compliance with the listing standards of NASDAQ or NYSE
Amex, or such other national exchange as the Company’s securities are listed or
quoted on, or any other applicable laws or regulations, including, but not
limited to, the provision regarding the holding of a stockholders’ annual
meeting. Prior to adoption, such by-laws will be subject to review and approval
by the Investor Representative, which approval will not be unreasonably
withheld, conditioned or delayed.

34

--------------------------------------------------------------------------------

(f) Deposit of Make Good Shares. Within five (5) business days after the
Closing, the Make Good Pledgor shall have deposited a number shares of Common
Stock (which shall be equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions) equal to 15% of the
maximum number of shares of Common Stock issuable upon conversion of the Notes
issued at such Closing into escrow in accordance with the Make Good Escrow
Agreement along with bank signature stamped stock powers executed in blank (or
such other signed instrument of transfer acceptable to the Company’s transfer
agent).

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING

5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Securities. The obligation of the Investors to acquire Securities at the Closing
is subject to the satisfaction or waiver by the Investor Representative, at or
before the Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the Company
or the Subsidiaries;

(e) Company Agreements. The Company shall have delivered:

(i) This Agreement, duly executed by the Company;

(ii) The Closing Escrow Agreement, duly executed by the Company and the Escrow
Agent;

(iii) The Make Good Escrow Agreement, duly executed by the all parties thereto
(other than the Placement Agent); and

35

--------------------------------------------------------------------------------

(iv) The Registration Rights Agreement, duly executed by the Company;

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.3(a);

(g) Approvals. The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect, including, but not limited to, the approval from a
majority of the board of directors including at least one director of the
Company designated by SAIF Partners III L.P.(the “SAIF”);

(h) Delivery of SAIF Documents. The Company shall have executed agreements with
SAIF to (i) waive the pre-emptive rights of the Series A Preferred Stock as
provided in the Certificate of Designation of Series A Preferred Stock; and
(iii) waive its registration rights with respect to the registration of the
Registrable Securities.

(i) Stop Orders. No stop order or suspension of trading shall have been imposed
by the Commission or any other governmental or regulatory body having
jurisdiction over the Company or the market(s) where the Common Stock is listed
or quoted, with respect to public trading in the Common Stock;

(j) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

5.2. Conditions Precedent to the Obligations of the Company to Sell Securities.
The obligation of the Company to sell Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Investor Deliverables. Each Investor shall have delivered this Agreement and
the Registration Rights Agreement, each duly executed by such Investor and a
completed Selling Holder Questionnaire (as defined in the Registration Rights
Agreement). Each U.S. Investor shall have delivered a duly completed Investor
Questionnaire in the form attached as Exhibit G to the Memorandum.

36

--------------------------------------------------------------------------------

(e) Minimum Amount. The Minimum Amount shall have been raised; and

(f) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

ARTICLE 6.
MISCELLANEOUS

6.1. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the sale of the
Securities.

6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via (i) facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section or (ii) electronic mail (i.e., Email)
prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via (i) facsimile at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, or (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given, if sent by any means other than facsimile or Email
transmission. The address for such notices and communications shall be as
follows:

  If to the Company: Yayi International Inc.     No. 9 Xingguang Road    
Northern Industrial Park of Zhongbei Town     Xiqing District, Tianjin 300384,
China     Facsimile: 86-22-2798-4358     Attn.: President  

37

--------------------------------------------------------------------------------


  With a copy to: Pillsbury Winthrop Shaw Pittman LLP     2300 N Street NW    
Washington, D.C. 20037     Facsimile: 202-663-8007     Attn.: Louis A.
Bevilacqua, Esq.         If to the Investor     Representative: Euro Pacific
Capital, Inc.     88 Post Road West, 3rd Floor     Westport, CT 06880    
Attention: Mr. Thomas Tan     Fax Number: (203) 662-9771         With a copy to:
Ellenoff Grossman & Schole LLP     150 East 42nd Street, 11th Floor     New
York, NY 10017     Attention: Barry I. Grossman, Esq.     Fax Number: (212)
370-7889

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investor Representative or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought (and if such party
is the Investors, then by the Investor Representative). No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

6.5. Termination. This Agreement may be terminated prior to Closing:

(a) by written agreement of the Investor Representative and the Company, a copy
of which shall be provided to the Escrow Agent; and

(b) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other, with a copy to the Escrow Agent, if the Closing
shall not have taken place by 6:30 p.m. Eastern time within the time period set
forth in the Memorandum; provided, that the right to terminate this Agreement
under this Section 6.5(b) shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time.

In the event of a termination pursuant to Section 6.5(a) or 6.5(b), each
Investor shall have the right to a return of up to its entire Investment Amount
deposited with the Escrow Agent pursuant to Section 2.3(c), without interest or
deduction. The Company covenants and agrees to cooperate with such Investor in
obtaining the return of its Investment Amount, and shall not communicate any
instructions to the contrary to the Escrow Agent.

38

--------------------------------------------------------------------------------

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.

6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investors.”

6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 (as to each Investor
Party). Notwithstanding the foregoing, the Investor Representative may rely on
the representations and warranties of the Company and the Investors set forth in
this Agreement and is an intended third party beneficiary of this Agreement and
have all of the rights of an “Investor” under this Agreement.

39

--------------------------------------------------------------------------------

6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities
for 18 months following the Closing Date.

6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or e-mail transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or e-mail
signature page were an original thereof.

6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.14. Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

40

--------------------------------------------------------------------------------

6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.17. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other

41

--------------------------------------------------------------------------------

Affiliate of such Investor or any investor, shareholder or holder of shares of
beneficial interest of such a Investor shall be personally liable for any
liabilities of such Investor.

[Signature Page Follows]

 

42

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

COMPANY:

YAYI INTERNATIONAL INC.

By:                                                                          
Name: Li Liu
Title: Chief Executive Officer and President


Solely with respect to Section 4.11 herein:

MAKE GOOD PLEDGOR:

GLOBAL ROCK STONE INDUSTRIAL LTD.

By:                                                                           
Name: Fung Shek
Title: Director


INVESTORS:

The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

Solely with respect to Sections 2.7, 5.1, 6.4, 6.5(a) and 6.8 herein:

INVESTOR REPRESENTATIVE:

EURO PACIFIC CAPITAL, INC.

By:                                                                           
Name: Gordon McBean
Title: Head of Capital Markets




Yayi Securities Purchase Agreement

--------------------------------------------------------------------------------

Annex A

Securities Purchase Agreement
Investor Counterpart Signature Page

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement,
dated as of _________________, 2010 (the “Agreement”), between the undersigned,
Yayi International Inc., a Delaware corporation (the “Company”), and the other
parties thereto, in or substantially in the form furnished to the undersigned
and (ii) purchase the securities of the Company appearing below, hereby agrees
to purchase such securities from the Company as of the Closing and further
agrees to join the Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof.

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of
_____________________, 2010.

Name and Address, Fax No. and Social Security No./EIN of Investor:

________________________________________________

________________________________________________

________________________________________________

Fax No.: _________________________________________

Soc. Sec. No./EIN: _________________________________


If a partnership, corporation, trust or other business entity:

By:                                                                          
Name:
Title:


If an individual:

Signature: _________________________________


Investment Amount: _________________________


Amount of Units to be Purchased:______________________


--------------------------------------------------------------------------------

Account Registration Type (check one)

[   ]  Individual Account

[   ]  Joint Account

[   ]  Individual Retirement Accout

[   ]  Corporation/Pratnership/Other 

[   ]  Trust

Distribution Option (check one)

[   ]  Cash – All interests and distributions are to be paid in cash and sent to
the address of record.

[   ]  Cash Direct Deposit – All interests and distributions will be sent to my
bank account.

 

Account Number

Fidelity Account Number: __________________________

 

Registered Representative Information

 

Registered Representative Name: ___________________


Signature: _________________________________

--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF INVESTORS




Name

Investment
Amount
Principal
Amount of
Notes Number of
Shares Subject
to Series F
Warrants AMY J STEFANIK TTEE AMY J STEFANIK REVOCABLE TRUST U/A 2/6/01 $100,000
$100,000 12,500 ANDREW P COOK SUSAN R COOK $50,000 $50,000 6,250 ARNOLD WILLIAM
GOLDSCHLAGER NORA GOLDSCHLAGER TTEE THE GOLDSCHLAGER FAMILY TRUST U/A 6/24/04
$50,000 $50,000 6,250 ART KLEPPEN KIMBERLY KLEPPEN $100,000 $100,000 12,500
BARBARA HEARST $100,000 $100,000 12,500 BARBARA J PETERSON TTEE REV TR OF
BARBARA J PETERSON U/A 2/4/00 $70,000 $70,000 8,750 BARBARA S MEISTER TTEE THE
MEISTER NON-EXEMPT MARITAL TR U/A 11/17/83 $100,000 $100,000 12,500 BARBARA
SEIDEL TTEE BARBARA GALLUN SEIDEL RESIDUAL TRUST U/A 2/9/60 $50,000 $50,000
6,250 BARBARA SUE WILSON DAVID D WILSON TTEE THE BARBARA SUE WILSON U/A 8/23/94
$50,000 $50,000 6,250 BERT HUNTSINGER $50,000 $50,000 6,250 BRENT PAULGER
SHARISSA PAULGER $50,000 $50,000 6,250 BRIAN S BEHAN $50,000 $50,000 6,250 BRUCE
WALKER RAVENEL III $300,000 $300,000 37,500 BUCKTHORN LLC $50,000 $50,000 6,250
CARLOS A MERINO TTEE CARLOS ALFONSO MERINO REV LIVING TRUST, U/A 12/04/96
$50,000 $50,000 6,250 CAROLYN R LONG $60,000 $60,000 7,500 CHARLOTTE J BELASCO
$50,000 $50,000 6,250 CHRISTIANNA SEIDEL TTEE PROPERTY TRUST U/A 11/5/99 FBO
CHRISTIANNA SEIDEL $50,000 $50,000 6,250 CINDY J LEWIS TTEE CINDY J LEWIS DECL
OF TRUST U/A 3/11/93 $50,000 $50,000 6,250 COREY SHANNON MCNAMEE $50,000 $50,000
6,250 CYNTHIA KESSLER & JAMES KESSLER $50,000 $50,000 6,250 DAVID ALAN SCULLY
$100,000 $100,000 12,500 DAVID ARITA TOD $50,000 $50,000 6,250 DAVID BRISBIN
TTEE INNES/BRISBIN LIVING TRUST DATED 6/8/04 $100,000 $100,000 12,500 DAVID W
LARSON JENNIFER L LARSON $100,000 $100,000 12,500 DEBORAH FOREMAN TTEE DEBORAH D
FOREMAN TRUST U/A 9/29/94 $50,000 $50,000 6,250 DOUGLAS W JOHNSON TTEE DOUGLAS
WILLIAM JOHNSON REV TRST U/A 6/25/10 $50,000 $50,000 6,250 DR UZZI REISS MRS
YAEL REISS TTEE THE REISS FAMILY TRUST U/A 12/29/88 $50,000 $50,000 6,250 EVA
MARIE SALAS TTEE EVA M SALAS TRUST $50,000 $50,000 6,250 GAYLE M & DEBORAH
SANDERS TTEE THE GAYLE M SANDERS FAM TR REV TR, U/A 8/15/02 $100,000 $100,000
12,500 GEORGE FELDMAN $250,000 $250,000 31,250 GILBERT DOMINGUEZ TTEE DOMINGUEZ
TRUST U/A 3/3/05 $350,000 $350,000 43,750 HCR INVESTMENTS INC. $100,000 $100,000
12,500 HEIDI W KIENE KEVIN KIENE $100,000 $100,000 12,500 HEMANT KATHURIA P/ADM
H KATHURIA INVESTMENTS II P PLAN $50,000 $50,000 6,250


--------------------------------------------------------------------------------





Name

Investment
Amount
Principal
Amount of
Notes Number of
Shares Subject
to Series F
Warrants JACK ABRAMS MARGO ABRAMS TTEE JACK ABRAMS PENSION PLAN 1 $50,000
$50,000 6,250 JANET D RUSSELL TTEE JANET DICKINSON RUSSELL LIVING TR U/A 1/20/10
$50,000 $50,000 6,250 JEAN A DAVIDS-OSTERHAUS TTEE JEAN A DAVIDS-OSTERHAUS REV
U/A 10/03/07 $50,000 $50,000 6,250 JEFF ARCHIBALD $100,000 $100,000 12,500 JERRY
F MCWILLIAMS $50,000 $50,000 6,250 JIM GRIFFIN CUST DANIEL J GRIFFIN UTMA OH
$60,000 $60,000 7,500 JIM GRIFFIN CUST MICHELLE E GRIFFIN UTMA OH $60,000
$60,000 7,500 JIM ROBERT PUGH $50,000 $50,000 6,250 JIMMIE C WEST CAROLYN E WEST
$50,000 $50,000 6,250 JOHN A RUPP TTEE JOHN A RUPP TRUST U/A 3/9/07 $50,000
$50,000 6,250 JOHN D SMEAD $50,000 $50,000 6,250 JOSEPH MCCARTHY MIKI MCCARTHY
TOD $50,000 $50,000 6,250 JULIA L GRIFFIN $60,000 $60,000 7,500 KENNETH H NASS &
MAUREEN K NASS TTEE KENNETH H NASS & MAUREEN K NASS CHARITRUST U/A 6/7/05
$100,000 $100,000 12,500 KEVIN MOORE $50,000 $50,000 6,250 KK SWOGGER ASSET
MANAGEMENT, LP $80,000 $80,000 10,000 LARRY GUAGLIARDO TOD $70,000 $70,000 8,750
LAURA SMITH FORREST SMITH TTEE CONNELLY JOHNSON SMITH FAM TR U/A 4/2/09 $50,000
$50,000 6,250 MARC A PIERRE, P BARRAGAN P/ADM CENTER FOR PHYS HLTH 401K PSP MARC
PIERRE $50,000 $50,000 6,250 MARC BIENSTOCK JENNY I BIENSTOCK $50,000 $50,000
6,250 MARC W LEVIN SUSAN G LEVIN $50,000 $50,000 6,250 MARK A OSTERHAUS TTEE THE
MARK A OSTERHAUS REV TR U/A 10/31/07 $50,000 $50,000 6,250 MARK DUGGER P/ADM THE
ALLSTATES DRYWALL INC EE ST $50,000 $50,000 6,250 MARK EDWARD SMEAD TTEE MARK E
SMEAD REVOC LIVING TRUST U/A 11/17/95 $100,000 $100,000 12,500 MARK STERIN
$70,000 $70,000 8,750 MAUREEN K NASS KENNETH H NASS TTEE MAUREEN K NASS LIVING
TRUST U/A 5/16/05 $50,000 $50,000 6,250 MICHAEL J HANRATTY LYNSAY F HANRATTY
$100,000 $100,000 12,500 MICHAEL SCULLY $100,000 $100,000 12,500 MITCHELL MARTIN
DEBORAH MARTIN $50,000 $50,000 6,250 NANCY L BENSON TTEE THE NANCY L BENSON
LIVING TRUST U/A 11/11/02 $50,000 $50,000 6,250 N E APPERSON, P MCEACHERN TTEE
NORMAN E APPERSON AND PAMELA MCEACHERN TR, U/A 7/22/96 $100,000 $100,000 12,500
NFS/FMTC IRA FBO DIANE D SPOLUM $200,000 $200,000 25,000 NFS/FMTC IRA FBO HOWARD
W WAHL $100,000 $100,000 12,500 NFS/FMTC IRA FBO LEONARD SIEGEL $50,000 $50,000
6,250 NFS/FMTC IRA FBO LYNN HAVLIK $50,000 $50,000 6,250 NFS/FMTC IRA FBO ROYCE
V JACKSON $100,000 $100,000 12,500 NFS/FMTC IRA FBO ROBERT STEPHEN ADAMS
$100,000 $100,000 12,500 NFS/FMTC ROLLOVER IRA FBO ANDRES KEICHIAN $50,000
$50,000 6,250 NFS/FMTC ROLLOVER IRA FBO BERTRAND BROOKS CARDER $50,000 $50,000
6,250 NFS/FMTC ROLLOVER IRA FBO DONALD T GLASER JR $50,000 $50,000 6,250


--------------------------------------------------------------------------------





Name

Investment
Amount
Principal
Amount of
Notes Number of
Shares Subject
to Series F
Warrants NFS/FMTC ROLLOVER IRA FBO EDWIN BRUNO KAEHLER $50,000 $50,000 6,250
NFS/FMTC ROLLOVER IRA FBO JAMES A TAMBORELLO $100,000 $100,000 12,500 NFS/FMTC
ROLLOVER IRA FBO JERRY R SPEAKS $50,000 $50,000 6,250 NFS/FMTC ROLLOVER IRA FBO
LYNN ROLLINS STULL $50,000 $50,000 6,250 NFS/FMTC ROLLOVER IRA FBO RALPH DALE
EDSON $100,000 $100,000 12,500 NFS/FMTC ROLLOVER IRA FBO RICHARD DAVIS MOORE
$40,000 $40,000 5,000 NFS/FMTC ROLLOVER IRA FBO ROBERT M WEISSBERG $50,000
$50,000 6,250 NFS/FMTC ROLLOVER IRA FBO RONALD ALLEN MCCANN $50,000 $50,000
6,250 NFS/FMTC ROLLOVER IRA FBO TODD HOWARD OVERGARD $50,000 $50,000 6,250
NFS/FMTC ROTH IRA FBO HELEN ERSKINE $50,000 $50,000 6,250 NFS/FMTC ROTH IRA FBO
VIRGINIA C ADAMS $50,000 $50,000 6,250 NFS/FMTC SEP IRA FBO CARTER LAREN
$100,000 $100,000 12,500 NFS/FMTC SEP IRA FBO GERALD E MANWILL $50,000 $50,000
6,250 NFS/FMTC SEP IRA FBO GERALD MONA $50,000 $50,000 6,250 NORMAN S KRAMER &
LINDA L KRAMER $50,000 $50,000 6,250 OLEKSANDR TUMKO OKSANA TUMKO $50,000
$50,000 6,250 PETER D SCHIFF $200,000 $200,000 25,000 POINT AUX CHENES, LLC
$50,000 $50,000 6,250 POM INVESTMENTS LLC $100,000 $100,000 12,500 PRASAD REALTY
CORP $50,000 $50,000 6,250 QUINCY MURPHY INC $50,000 $50,000 6,250 R STEVEN
SMITH $100,000 $100,000 12,500 RICHARD GRIFF JACKIE GRIFF $150,000 $150,000
18,750 RICHARD P ANTHONY III & KIMBERLY J ANTHONY $50,000 $50,000 6,250 RICHARD
POTAPCHUK $300,000 $300,000 37,500 ROBERT L BISHOP TOD FRANCINE BISHOP $50,000
$50,000 6,250 ROBERT T FOSS MARGARET FOSS TTEE ROBERT T & MARGARET FOSS REV TR
U/A 3/31/04 $60,000 $60,000 7,500 SCOTT & MISTY DAVIES TTEE THE SCOTT & MISTY
DAVIES LIVING TR, U/A 6/28/07 $80,000 $80,000 10,000 SCOTT R GRIFFIN $60,000
$60,000 7,500 SHELBY JORDAN, BECKY JORDAN $50,000 $50,000 6,250 SKEE GOEDHART
TTEE THE PARACELSUS REVOCABLE TRUST U/A 7/25/97 $50,000 $50,000 6,250 STEPHEN
RASKIN P/ADM DREW & RASKIN P/S PLAN FBO STEPHEN RASKIN $100,000 $100,000 12,500
STEVE & COLLEEN HOKE TTEE HOKE LIVING TRUST U/A 4/19/02 $50,000 $50,000 6,250
STEVEN JAY EPSTEIN $50,000 $50,000 6,250 SUSAN C CULLEN $50,000 $50,000 6,250
THOMAS L INGRAM CARISSA INGRAM TTEE INGRAM LIVING TRUST U/A 11/2/05 $50,000
$50,000 6,250 TIMOTHY CRANE TTEE TIMOTHY R CRANE TRUST U/A 12/6/04 $100,000
$100,000 12,500 TRISHA L FRERES THEODORE KYLE FRERES TTEE TRISHA L FRERES LIVING
TRUST U/A 12/20/04 $50,000 $50,000 6,250 WALTER FRIESEN $80,000 $80,000 10,000
WILLIAM A KARGES JR TTEE KARGES REVOC INTERVIVOS TRUST U/A 4/29/85 $50,000
$50,000 6,250 WILLIAM BRADLEY P/ADM BRADLEY ANESTHESIOLOGY PSP $50,000 $50,000
6,250 WILLIAM J CYR $70,000 $70,000 8,750 WILLIAM TEN BRINK TTEE TEN BRINK TRUST
U/A 10/2/86 $90,000 $90,000 11,250


--------------------------------------------------------------------------------





Name

Investment
Amount
Principal
Amount of
Notes Number of
Shares Subject
to Series F
Warrants WILLIAM WILEY MARIANNE WILEY TTEE WILEY FAMILY LIVING TRUST U/A 7/19/95
$60,000 $60,000 7,500 TOTALS $8,920,000  $8,920,000 1,115,000


--------------------------------------------------------------------------------

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

 

EXHIBIT C

CLOSING ESCROW AGREEMENT

 

EXHIBIT D

MAKE GOOD ESCROW AGREEMENT

 

EXHIBIT E

COMMON STOCK PURCHASE SERIES F WARRANT

 

EXHIBIT F

PROMISSORY NOTE

--------------------------------------------------------------------------------